DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 13-16 (Group II) are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Inventions I (claims 1-8) and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect in that Group I loads cutting parameters forms perforations, while Group II provides a platen and a gantry and does not necessarily form perforations, for example. Furthermore, the inventions as claimed do not encompass overlapping subject matter (as noted above, and the inventions would not infringe upon one another) and there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention (Group I), this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 13-16 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walsh (U.S. PGPub 2014/0209574, cited in IDS).
Claim 1: Walsh discloses a method of manipulating a sheet of material (sheet metal - e.g. abstract), said method comprising the steps of: forming a series of perforations in said sheet of material in accordance with said cutting parameter data, said series of perforations (i.e. a stitched cut - paragraph 49) forming an outline of said at least one feature (Id.); and utilizing a high-energy beam apparatus (plasma cutter - e.g. paragraph 42) to accomplish said series of perforations, said high-energy beam apparatus altering its distance from said sheet of material during said formation of said series of perforations (paragraphs 45, 47, 52 - noting that “formation of said series of perforations” generally refers to "forming an outline of said at least one feature”, i.e. the forming refers to generally the entire outlining process. Thus, “during said formation of said series of perforations” could be at any point during the overall formation of the perforated outline for any reason, such as at the start or end of cutting, or for any other reason during certain embodiments as cited above). Walsh does not explicitly describe loading cutting parameter data into a controller, said cutting parameter data defining an architecture of at least one feature to be formed in a sheet of material. However, Walsh does disclose that the system is fully automated, offering flexibility in the shapes cut (paragraph 25), the system is a CNC system (paragraph 43) using computer control (paragraph 44), and is controlled by a software system (paragraph 47). The examiner submits that loading cutting parameter data defining the architecture of the features to be formed into a controller would have been inherent to operating a fully automated, computer and software-controlled CNC system, and thus anticipates the claimed invention.
Claim 7: Said sheet of material is sheet metal (as cited above).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh in view of Walsh (U.S. PGPub 20040143954, cited in IDS).
Claim 2: Walsh (‘574) further describes subsequent to forming said series of perforations, generally performing steps for the workpiece to “receive any further modification, alteration or construction deemed necessary for the construction of the ductwork” (paragraph 36), or “punched, folded, or otherwise manipulated as known to those of ordinary skill” (paragraph 50). Walsh (‘574) also discloses subsequent to these steps, removing the portion of material interior to said series of perforations to produce said at least one feature (e.g. paragraph 49). Walsh (‘574) does not specifically describe forming at least one of a lock seam and a flange in said sheet of material as part of the aforementioned “further modification, alteration or construction” or punching, folding, or other manipulation.
However, Walsh (‘954) describes a similar method of forming ducts wherein following a plasma cutting process (paragraph 73), lock seams (paragraphs 80-81) and flanges (paragraphs 82, 84) are formed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed flanges and seams in order to have provided the aforementioned additional modifications or alterations associated with duct making known to those of ordinary skill.
Claim 3: In association with the steps of forming a completed duct, Walsh (‘954) further teaches bending said sheet of material to form a duct section (e.g. paragraphs 87-88).
Claim 4: Turning to Walsh (‘574), said series of perforations are formed using a plasma cutter (e.g. paragraph 42). 
Claim 5: Turning to Walsh (‘574), said at least one feature is a hole, a notch, a tap or an access door (paragraphs 25, 39, 49). 
Claim 8: Turning to Walsh (‘574), said plasma cutter is operable in a continuous cutting mode (paragraph 48) and a perforation cutting mode (paragraph 49).

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh (‘954) in view of Walsh (‘574).
Claim 1: Walsh (‘954) discloses a method of manipulating a sheet of material (i.e. sheet metal from a coil), said method comprising the steps of: loading cutting parameter data into a controller (computer 22), said cutting parameter data defining an architecture of at least one feature to be formed in a sheet of material (paragraphs 72, 90, 91); and forming a series of cuts in said sheet of material in accordance with said cutting parameter data, said series of cuts forming an outline of said at least one feature (paragraphs 73, 75, 77, 97-100).
The plasma cuts are not necessarily perforations. However, Walsh (‘574) teaches a similar plasma cutting method wherein cuts can be made in the form of perforated outlines (paragraph 49); and utilizing a high-energy beam apparatus (plasma cutter - e.g. paragraph 42) to accomplish said series of perforations, said high-energy beam apparatus altering its distance from said sheet of material during said formation of said series of perforations (paragraphs 45, 47, 52 - noting that “formation of said series of perforations” generally refers to "forming an outline of said at least one feature”, i.e. the forming refers to generally the entire outlining process. Thus, “during said formation of said series of perforations” could be at any point during the overall formation of the perforated outline for any reason, such as at the start or end of cutting, or for any other reason during certain embodiments as cited above).. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided perforated cuts in order to have allowed for large cutouts without necessarily separating the material in the line.
Claim 2: Walsh (‘954) further discloses, subsequent to forming said series of perforations, forming at least one of a lock seam (paragraphs 80-81) and a flange (paragraphs 82, 84) in said sheet of material. In conjunction with the perforating, Walsh (‘574) further teaches subsequent to forming said at least one of said lock seam and said flange in said sheet of material, removing the portion of material interior to said series of perforations to produce said at least one feature (paragraph 49).
Claim 3: Walsh (‘954) further discloses the step of: bending said sheet of material to form a duct section (e.g. paragraphs 87-88). 
Claim 4: Turning to Walsh (‘954), as modified by (‘574), said series of perforations are formed using a plasma cutter (paragraph 73). 
Claim 5: Said at least one feature is a hole, a notch, a tap or an access door (paragraphs 73, 75, 77). 
Claim 6: Walsh (‘954) implies the steps of: unwinding said sheet of material from a roll and straightening said sheet of material (e.g. paragraph 74 and 92-94); and subsequent to forming said series of perforations (as modified by (‘574)) in said sheet of material; shearing said sheet of material from said roll using said plasma cutter (paragraphs 77 and 101). Walsh (‘574) also teaches unwinding (unrolling) said sheet of material from a roll (paragraph 26) and straightening said sheet of material (paragraph 37).
Claim 7: Walsh (‘954) implies that said sheet of material is sheet metal (i.e. metal material pulled from coils; e.g. paragraph 13) . 
Claim 8: With regard to perforating, Walsh (‘574) further teaches said plasma cutter is operable in a continuous cutting mode (paragraph 48) and a perforation cutting mode (paragraph 49).

Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive. Each of Applicant’s arguments is summarized below in italics and followed by the examiner’s response.
That is, it is clear from paragraph [0045] (and, paragraphs [0047 /0052/0053]) that the '574 reference never suggested or even contemplated the ability to move its laser/ plasma cutting device in, essentially, the 'z-axis', at the same time the cutting device is performing a cutting operation (as opposed to merely altering the z-axis distance, i.e., "raised", to 'stop the cutting', paragraph [0053].
Indeed, on this point, there appears to be a complete absence within the '574 reference of even the suggestion of somehow 'performing a cutting operation' while also moving the cutting device in the z-axis / altering its distance from the sheet of material. Walsh ('954) is not seen as adding any pertinent disclosure to that of Walsh ('574) in this regard.
The examiner notes that the claim does not necessarily require moving the plasma cutter in the z-axis "at the same time the cutting device is performing a cutting operation". It is clear from Walsh ‘574 that at various points during the cutting process, including the start and end, the cutter will be raised and 
Furthermore, the device moves the tool in the z axis when “cutting is not needed”. During a perforated cut, cutting is not needed between the cut segments of the perforation. Presumably this would mean the cutter may be raised between openings. Paragraph 53 also seems to imply that raising the cutter OR deactivating it are known alternatives to stopping the cutting process. Therefore, one of ordinary skill would know that a perforated cut would likely be made by alternately deactivating/activating OR raising/lowering the cutter, as there are only limited ways to start/stop a plasma cut.
Moreover, and in addition to the cited references lacking any teaching or suggestion of the same, it may also be noted that one of ordinary skill would understand that it would require undue experimentation to somehow alter or modify the '574 (or, '954) reference(s) to somehow meet the recitations of, at least, amended claim 1 (as well as, new independent claims 13 and 15). That is, one of ordinary skill would readily appreciate that non-trivial and non-obvious experimentation would necessarily be required to enable the '574/ '954 reference(s) to somehow still perform an effective cutting operation, all while also moving its cutting device in the z-axis direction, as doing so would require, e.g., a wholly separate control system capable of detecting the distance of the cutting device from the workpiece, as well as possibly altering the intensity of the cutting beam in dependence upon this z-distance, all somehow accomplished amongst the many other functional and operational parameters and temperature protocols inherent in such laser/ plasma devices.
As discussed above, the device is already physically capable if raising the cutter, it is programmable, and Walsh acknowledges that the cut can be stopped by raising OR deactivating the cutter. It would appear that raising the cutter head or deactivating it are the only two feasible means by which a cut could be stopped. The examiner submits that in light of this, it would not require undue experimentation to simply raise the cutter repeatedly to create a perforation. 
Applicant’s remaining arguments essentially rely on the amendments to the claims and the above arguments. Arguments regarding new claims 13-16 are moot in light of their withdrawal from consideration.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/Matthew P Travers/Primary Examiner, Art Unit 3726